

Exhibit 10(i)
SOUTHERN NATURAL GAS COMPANY
FIRM TRANSPORTATION SERVICE AGREEMENT
CONTRACT CODE FSNG1
EXHIBIT A


SERVICE
 
SERVICE
 
RECEIPT POINTS
 
MDRQ
TYPE
 
TYPE CODE
 
PRINT CODE
 
POINT NAME
 
(MCF)
FT
 
29
 
605500
 
COLUMBIA GULF - SHADYSIDE TO SNG
 
16,129


 
 
 
 
605400
 
SESH-CENTERPOINT TO SNG
 
16,931


 
 
 
 
 
 
TOTAL PKG
 
33,060


 
 
 
 
 
 
 
 
 
FT
 
31
 
605400
 
DUNCANVILLE - ENTERPRISE TO SNG
 
2,057


 
 
 
 
606400
 
SESH - CENTERPOlNT TO SNG
 
2,159


 
 
 
 
 
 
TOTAL PKG
 
4,216


 
 
 
 
 
 
 
 
 
FT
 
42
 
060000
 
ELBA TO SNG
 
30,000


 
 
 
 
 
 
 
 
 
FT
 
50
 
605500
 
COLUMBIA GULF - SHADYSIDE TO SNG
 
12,641


 
 
 
 
606500
 
SESH - GULF SOUTH TO SNG
 
9,646


 
 
 
 
605400
 
DUNCANVILLE - ENTERPRISE TO SNG
 
22,943


 
 
 
 
 
 
TOTAL PKG
 
45,230


 
 
 
 
 
 
 
 
 
FT
 
51
 
605500
 
COLUMBIA GULF - SHADYSIDE TO SNG
 
208


 
 
 
 
606400
 
SESH - CENTERPOINT TO SNG
 
219


 
 
 
 
 
 
 
 
427


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL CONTRACT
 
112,933







By:
/s/ Dudley C. Reynolds
By:
/s/ Janice H. Parker
 
 
ALABAMA GAS CORPORATION
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
Effective Date: 10/01/2013
 
 
 
 
Supersedes the previous Exhibit A
 
 
 





The MDDQ for Service Type Code 42 is In effect solely during the period October
1 through May 31 each year of the term. Beginning April 2014, MDDQ of 30,000
will be reduced to 0 for the months of April through October.

